United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1215
                      ___________________________

                               Dee A. Schwyhart

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                       Submitted: December 27, 2016
                          Filed: January 5, 2017
                              [Unpublished]
                              ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Dee A. Schwyhart appeals the district court’s1 order affirming the
Commissioner’s determination--after a hearing before an administrative law judge--
that she is not entitled to disability insurance benefits under the Social Security Act.
Following careful review of the parties’ submissions and the record before us, see
Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002) (standard of review), we are
satisfied the Commissioner’s decision is supported by substantial evidence in the
record as a whole. Accordingly, the judgment of the district court is affirmed. See
8th Cir. R. 47B.
                          ______________________________




      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred by consent of the parties pursuant
to 28 U.S.C. § 636(c).

                                          -2-